     1

     2

     3
                                                                                        JS6
     4

     5

     6

     7

     8                                       UNITED STATES DISTRICT COURT
     9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
           CONSTRUCTION LABORERS TRUST                       CASE NO.: 2:20-CV-01992-JFW(JCx)
   11      FUNDS FOR SOUTHERN CALIFORNIA
           ADMINISTRATIVE COMPANY, a Delaware                ORDER RE DISMISSAL OF ENTIRE
   12      limited liability company,                        ACTION WITH PREJUDICE
   13                           Plaintiff,
                                                             [Hon. John F. Walter]
   14             v.
   15
           CUPERTINO ELECTRIC, INC., a Delaware
   16      corporation,
   17                           Defendant.
   18

   19             Pursuant to the Notice of Settlement and Stipulation re Dismissal of Entire Action with
   20 Prejudice by and between the Parties through their respective attorney, and good cause appearing

   21 therefor:

   22             IT IS HEREBY ORDERED, that the Scheduling Order dates set in this action are vacated, and
   23 this action is dismissed in its entirety with prejudice with each party to bear its own costs and attorney’s

   24 fees pursuant to the terms of a settlement agreement between the parties relating to the Plaintiff’s

   25 claims covering the period from January 1, 2011 to April 30, 2015.

   26

   27 DATED: December 16, 2020
                                                 JOHN F. WALTER, UNITED STATES DISTRICT JUDGE
   28
                                                             1
405781.1
